FERNEDING, J.
Epitomized Opinion
Action to set aside a deed for certain real estate upon the ground of failure of consideration. Evidence was submitted that the grantee obligated herself as part of the consideration to live in the property, to take care of the grantor, and to make certain improvements and to pay off the mortgage. Evidence attempting to prove the verbal agreement as to these considerations was objected to as not competent. On appeal the court held:
1. That evidence may be received to prove the actual consideration of a deed and that there was such failure of consideration as would justify the setting aside of the deed.
2. The plaintiff must account to.the defendant for the amount paid by her upon the mortgage, improvements on the property an dother expenses incurred before entitled to having the deed cancelled.